PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on April 21, 2014, in Columbia County Circuit Court case number 12-356-CF, is granted. Upon issuance of a mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The lower tribunal is directed to appoint counsel to represent appellant on appeal if he is determined to be entitled to the appointment of counsel at public expense.
ROBERTS, RAY, and MAKAR, JJ., concur.